Citation Nr: 1131091	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected residuals of an appendectomy.  

3.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected residuals of an appendectomy.  


REPRESENTATION

Appellant represented by:	M. Marcelin Mckie, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for hepatitis C and cirrhosis of the liver, to include as secondary to service-connected residuals of an appendectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no independent verification of a noncombat stressor in service, including being locked in a closet with abdominal pains with subsequent bursting of the appendix; the preponderance of the evidence shows that PTSD was not incurred in or aggravated by service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a Claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in June 2003, August 2007, and November 2007) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2007 and November 2007 letters mentioned above.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); credible supporting evidence that the claimed in-service stressors actually occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is a current diagnosis of PTSD, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f) (2010).  Credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Whether a Veteran has submitted sufficient corroborative evidence of claimed in-service stressors is a factual determination.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The alleged stressor is not combat-related.  The Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of an alleged stressor.  Instead, the record must contain other objective information that corroborates his testimony or statements.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

In statements of record, to include his testimony at a January 2009 personal hearing, it is the Veteran's primary contention that during boot camp, he reported having abdominal pains.  He was thrown in a closet by his drill sergeant for several days and eventually his appendix burst.  He was locked inside and was not brought food or water.  Only after he stopped yelling and screaming was he checked on and taken to the hospital to have his appendix out.  

STRs reflect that the Veteran was admitted to the hospital on December 25, 1972.  He underwent an appendectomy and was discharged on January 15, 1973.  There was nothing in the records to suggest that the Veteran had been in a closet for days prior to his appendectomy procedure.  

Post service VA records are dated from 2002 to the present day.  These records show continued treatment for substance abuse problems (alcohol, cocaine, and heroin).  In an April 2008 statement, a VA physician reported that he was the primary clinical psychologist at a VA Medical Center in Richmond, Virginia.  He noted that he had treated the Veteran since December 2007, at which time the Veteran was assessed with PTSD.  At the time of his statement, the Veteran was participating in a substance abuse program and had also been an active participant in the vocational rehabilitation program.  As a condition of enrollment, the examiner noted that the Veteran must meet the clinical criteria for PTSD secondary to his military experiences.  It was further noted that the Veteran's non-combat related experiences included his being locked in a closet until his appendix burst.  The examiner noted that since his service, he had consistently reported recurrent nightmares, frequent intrusive thoughts significant sleep disturbance, increased irritability, and social withdrawal.  

Subsequently dated treatment records continue to reflect a diagnosis of PTSD.  

In correspondence dated in a September 2009 letter, VA informed the Veteran that his report of an inservice stressor had to be verified in order for service connection for PTSD to be granted.  He was asked to provide additional evidence or details that might be useful in verifying his alleged inservice stressor.  It should be noted that asking him to provide this level of detail and information does not present an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran did not respond with sufficient information to conduct a search for pertinent records.  Hence, the Veteran has not alleged with specificity a valid in-service stressor capable of corroboration to support a diagnosis of PTSD in this case. 

Service connection for PTSD is not warranted.  The STRs are silent for any reference to psychiatric disability or to his being locked in a closet for days prior to his appendectomy.  The Veteran is competent to report experiences in service, but once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran's account of having been locked into a closet for several days  until his appendix burst is facially implausible; while the Board acknowledges the harshness of Marine Corps boot camp, flagrant abuse to the extent reported by the Veteran would have been identified, documented and  prosecuted once the Veteran presented for treatment of his appendicitis.  The hospital treatment record of his appendicitis shows the Veteran presented "somewhat dehydrated" but otherwise alert, oriented and not approximating someone who had been essentially tortured for the past several days.  Given the inconsistency of the Veteran's presentation as described in contemporaneous treatment records when compared to his current account, the Board finds the Veteran's undocumented account of his noncombat stressor is not credible.    

The Board acknowledges there is a VA examiner's opinion linking his PTSD to the alleged in-service stressor.  However, a medical professional's opinion based on a post-service examination of a veteran is not competent evidence that an in-service stressor occurred.  Cohen, 10 Vet. App. 128, 145; Moreau, 9 Vet. App. 389, 395-96.  Similarly, just because a physician or other health care professional has accepted appellant's description of his active duty experience as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson, 2 Vet. App. 614, 618.

The existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki, 6 Vet. App. 91, 97-8.   In this case, the Board has found the claimed stressor to be not credible, and it follows that the medical opinion based on such stressor is not a competent linkage between the claimed disorder and service.

In sum, the Board has found the criteria for service connection for PTSD are not met.  Accordingly, the claim must be denied.

The preponderance of the evidence is against the claim and the benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

Regarding the claims of entitlement to service connection for hepatitis C and cirrhosis of the liver, to include as secondary to residuals of an appendectomy, it is the Veteran's primary contention that these disorders resulted from active service in that he received a blood transfusion during his appendectomy.  

STRs reflect that the Veteran was admitted to the hospital on December 25, 1972.  He underwent an appendectomy and was discharged on January 15, 1973.  There was nothing in the records to suggest that he had undergone a blood transfusion during his hospital stay.  

Post service records reflect a long history of substance abuse treatment, to include intravenous needle use.  

Review of the record reflects that the Veteran has hepatitis C which has progressed to hepatic cirrhosis, confirmed by liver biopsy in 2007.  In a VA physician's statement of January 2009, he noted that antiviral therapy was attempted in 2008 but discontinued after 12 weeks because of inadequate virological response.  At the time of this statement, the Veteran's liver function was adequate, and he had not experienced complications of cirrhosis, but further deterioration was to be anticipated in the coming years.  The VA examiner also noted that the Veteran gave a history of undergoing emergent appendectomy surgery in 1973 during which he received a blood transfusion.  The examiner noted that during this period, this was a common mechanism of transmission of hepatitis C.  The examiner further noted that while the Veteran had other risk factors for hepatitis C, there was a "significant likelihood" that he acquired hepatitis C during his period of military service, and that this transfusion was the source of the infection.  He concluded, "[i]f this history of transfusion is confirmed, then I strongly support his application for service-connected status for his hepatitis C and cirrhosis."  

A February 2009 document reflects that the Veteran had various risk factors for the development of hepatitis C to include intravenous drug use, high risk sexual activity, and the getting of tattoos (in 1980).  He also reported that he had had a blood transfusion during service.  

Given the contention made by the Veteran and because no VA examiner has specifically reviewed the claims file and then addressed the etiology of the Veteran's current hepatitis C and cirrhosis of the liver, the Board finds that a remand is required to afford the Veteran and examination to determine the nature and etiology of his hepatitis C and cirrhosis of the liver.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his hepatitis C and/or cirrhosis of the liver, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C and cirrhosis of the liver.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

i.  The examiner should identify all of the Veteran's risk factors for contracting hepatitis C, to include the in-service claim regarding having a blood transfusion during his appendectomy procedure and his post-service history that includes getting tattoos and intravenous needle use while taking drugs.  

ii.  The examiner also should provide opinion as to whether there is a 50 percent probability or greater that the Veteran's hepatitis C or his cirrhosis of the liver are related to his period of service, or are related to any in-service disease or injury, including any in-service risk factors.

All opinions should be based on a review of the evidence of record, including the STRs, and sound medical principles.  The examiner should provide a rationale for all opinions expressed.

iii.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the examination is deficient in any manner, the RO/AMC must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

iv.  Then, after ensuring any other necessary development has been completed, the RO/AMC should readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand the Board intimates no opinion as to any final determination warranted.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


